DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The Terminal Disclaimer filed May 9, 2022 has been received. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robaina, US 2019/0011703. 

Regarding Claim 1, Robaina (Figs. 6-7) teaches an optical apparatus comprising: 
-an image source (e.g., Light modulator 2030 is an LCD; par. 1475); 
-a relay optical system (200-208); and 
-an optical processing system (178, 2030-2050, 200-210); 
wherein: 
-the image source is configured to display an image (e.g., Light modulator 2030 may be an LCD panel; par. 1475); 
-the relay optical system (200-208) is configured to project the image displayed by the image source to the optical processing system, and to image at infinity (e.g., Image injection devices 200-208 project image data to the waveguides 182-190 of waveguide assembly 178; par. 1476.  The waveguides then produced light beams directed towards the user’s eye at optical infinity; par. 1479); and 
-the optical processing system (178, 2030-2050, 200-210) is configured to project incident light from the relay optical system in a same direction to at least two different preset emergent directions in different time periods (e.g., As shown in Fig. 7, waveguide assembly 178 receives light from image injection devices 200-208.  Multiple light beams 402 are then projected from waveguide 182 in the direction of the user’s eye 4.  Some of the light beams 402 are directed towards the user’s eye 4, others are directed above and below the eye.  These are considered “two preset emergent directions.”  Robaina suggests that operations within the scope of its invention may be performed sequentially; par. 1714.  Thus, the light beams 402 may be emitted in different time periods).  

Regarding Claim 6, Robaina (Figs. 6-7) teaches the optical apparatus according to claim 1, wherein: 
the optical processing system (178, 2030-2050, 200-210) includes: 
-a spatial light modulator (e.g., Light modulator 2030 may be a spatial light modulator; par. 1475); and 
-a controller (210) configured to control the spatial light modulator to modulate emergent light of the spatial light modulator (e.g., Controller 210 controls light modulator 2030; par. 1477); and 
-the relay optical system (2040, 2050, 200-208) is configured to project the image displayed by the image source to the spatial light modulator, and image at infinity (e.g., Light module 2040 projects image to light modulator 2030; par. 1475).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Robaina in view of Robbins, US 2015/0125109.  

Regarding Claim 2, Robaina teaches the optical apparatus according to claim 1, but does not teach wherein: the optical processing system includes: a first Holographic Polymer Dispersed Liquid Crystal (HPDLC) layer and a second HPDLC layer that are arranged in a laminated manner and are perpendicular to an axial direction of the relay optical system, a direction of diffracted light from the first HPDLC layer being different from a direction of diffracted light from the second HPDLC layer; and a controller configured to control an electric field applied to at least one of the first HPDLC layer or the second HPDLC layer; and the relay optical system is configured to project the image displayed by the image source to the first HPDLC layer and the second HPDLC layer, and to image at infinity.  

However, Robbins (Fig. 2) teaches the concept of a waveguide comprised of a HPDLC layer (e.g., HPDLC layer 324; par. 0035).  In the combined invention, each of the waveguides 182-190 of Robaina would be comprised of an HPDLC layer, including waveguides 182 and 184, which would be considered a first HPDLC layer and second HPDLC layer, respectively.  

These layers would be arranged in a laminated manner and would be perpendicular to an axial direction of the relay optical system (e.g., The HPDLC layer 324 of Robbins is laminated underneath a glass layer 322 and extends perpendicularly to the axial direction (vertical axis) of relay optical system of Robaina), a direction of diffracted light from the first HPDLC layer being different from a direction of diffracted light from the second HPDLC layer (e.g. Beams of light 402 of Robaina are output at different angles; par. 1473.  Thus, the first HPDLC layer and second HPDLC layer of the combined invention would diffract light in different directions); and a controller (249) configured to control an electric field applied to at least one of the first HPDLC layer or the second HPDLC layer (e.g., Electric field applied to HPDLC layer through glass electrodes 322 and 326; Robbins, par. 0037); and the relay optical system is configured to project the image displayed by the image source to the first HPDLC layer and the second HPDLC layer, and to image at infinity (e.g., Image would be projected by beam splitter 2050 to waveguide 182 (first HPDLC layer) and waveguide 184 (second HPDLC layer) of the combined invention, respectively, as shown in Robaina Fig. 6).   The claim limitations would therefore be achieved.

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Robaina with the above teachings of Robbins.  Robbins suggests that its HPDLC layer allows for multiple fields of view to be displayed in near-eye display devices (par. 0021), which would provide a more desirable viewing experience to the user.   

Allowable Subject Matter
Claims 3-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons for allowance were stated in the previous Office Action and will not be repeated here. 

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that Robaina does not teach the amended portion of claim 1.  Remarks 6–9.  To support its argument, Applicant provides an annotated version of Fig. 5 of its Drawings, as shown below.  

    PNG
    media_image1.png
    384
    813
    media_image1.png
    Greyscale

Applicant contends that “in a first time period, shown in the left figure of FIG. 5, the first emergent direction coincides with the vertical axis; in a second time period, shown in the middle figure of FIG. 5, the second emergent direction is offset to the left with respect to the vertical axis; and in a third time period, shown in the right figure of FIG. 5, the third emergent direction is offset to the right with respect to the vertical axis. Therefore, the limitation of "project incident light from the relay optical system in a same direction to at least two different preset emergent directions in different time periods in amended claim 1 can be concluded without doubt.”  Remarks 7 (emphasis in original).  Moreover, Applicant argues that “different directions [in the claim] refer to directions having different angles relative to a reference axis, for example, the vertical axis.”  Remarks 8.  
	Examiner respectfully disagrees.  Applicant has not clarified what it means by “preset emergent direction” in the claim itself.  A person with ordinary skill in the art before the effective filing date of the invention could interpret this to mean a “path” (e.g., a course along which something moves) under the broadest reasonable interpretation in light of the Specification.  That is, the waveguides of Robaina produce multiple light beams in the direction of the user’s eye (i.e., “same direction” towards the user’s eye) in at least two different parallel paths (“two different preset emergent directions”).  See Robaina Fig. 7.  Claim 1 does not require construction of “having different angles relative to a reference axis, for example the vertical axis.”  Remarks 8.  Examiner invites Applicant to further clarify the claim language in order to overcome Robaina. 
	Applicant also argues that “the emergent direction changes in different time periods in the present application, which Robaina clearly fails to disclose.”  Applicant contends “[i]t can be. . . seen from Fig. 5 of this application. . . in different time periods, when the electric field is applied differently, the emergent direction changes accordingly, which is exactly how the incident light from the relay optical system in a same direction is projected to ‘at least two different preset emergent directions in different time periods’ . . .”  Remarks 8.  
	Examiner respectfully disagrees.  Paragraph 1714 of Robaina makes clear that “[f]or example, one or more additional operations may be performed before, after, simultaneously, or between any of the illustrated operations.  Additionally, the operations may be rearranged or reordered in other embodiments.”  Thus, Robaina broadly suggests that the light beams of Robaina Fig. 5 may be applied at different time periods.  The claim limitations would therefore be achieved. 

For these reasons, claims 1–2 and 6 stand rejected.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        July 21, 2022